Citation Nr: 1508115	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-38 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a recurrent skin disorder to include rashes, dermatitis, and tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from April 1978 to October 1978 and from May 1979 to August 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Togus, Maine, Regional Office which, in pertinent part, denied service connection for "rashes, multiple locations."  In December 2014, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

An October 2014 Report of General Information (VA Form 27-0820) states that the Veteran sought to file a claim for increased disability evaluations for her service-connected hemorrhoids and left breast abscess residuals.  The issues of increased evaluations for the Veteran's hemorrhoids and her left breast abscess residuals have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  



REMAND

The Veteran asserts that service connection for a recurrent skin disorder is warranted as she was treated for multiple skin complaints during active service.  At the December 2014 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that she received ongoing VA treatment for her recurrent skin disorder.  

The Veteran's service treatment records reflect that she was seen for variously diagnosed skin complaints.  An October 1979 treatment entry states that the Veteran complained of a rash involving the chin and the neck.  An assessment of "? atopic dermatitis" was advanced.  An August 1986 treatment entry conveys that the Veteran exhibited a dark rash on her arms and her eyes.  An assessment of "unk" was advanced.  An October 1986 dermatological evaluation conveys that the Veteran complained of itching and scaling of the eyelids.  An impression of "atopic eye dermatitis" was advanced.  A December 1989 treatment entry states that the Veteran complained of a rash on her back.  An assessment of "tinea versicolor of back" was advanced.  A July 1990 treatment entry notes that the Veteran complained of a "rash on mouth."  No diagnosis was advanced.  A June 1991 treatment entry states that the Veteran complained of a rash around the corners of her mouth.  An assessment of a skin irritation was advanced.  

Post-service clinical documentation states that the Veteran was seen for recurrent skin complaints.  A November 2003 VA treatment record relates that the Veteran complained of a bilateral pruritic hand rash and a latex allergy.  She reported that her hand rash progressed as she wore latex gloves while working.  A May 2007 VA treatment record conveys that the Veteran complained of an intermittent hand rash.  Impressions of "rash, ?eczema, [and] chemical irritation at work" were advanced.  A March 2009 VA dermatological evaluation states that the Veteran presented a history of "chronic hand dermatitis x many yrs, likely predominately CCIHD with ? concurrent atopy."  An assessment of "chronic hand dermatitis, likely CCI with ? atopy" was advanced.  

The Veteran has not been afforded a VA dermatological evaluation to determine the relationship between her in-service skin complaints and her current skin disability.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   

The Veteran testified at the December 2014 Board hearing that she received ongoing VA treatment for her skin disorder at the Baltimore, Maryland and Glen Burnie, Maryland VA medical facilities.  She clarified that she had been treated solely at VA facilities for her skin disorder.  Clinical documentation of VA treatment after May 2010, including the cited treatment, is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of her recurrent skin disorder after May 2010 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after May 2010, including that provided at the Baltimore, Maryland and Glen Burnie, Maryland VA medical facilities.  

3.  Schedule the Veteran for a VA dermatological examination in order to assist in determining the nature and etiology of her claimed recurrent skin disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent skin disorder had its onset during active service; is related to the Veteran's in-service skin complaints; and/or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues of service connection for a recurrent skin disorder to include rashes, dermatitis, and tinea versicolor.  If the benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

